Citation Nr: 1204575	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-21 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to a rating greater than 20 percent for status-post left knee meniscectomy.  

4.  Entitlement to a rating greater than 10 percent for degenerative joint disease of the left knee.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to May 1989.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
	
The issues of service connection for a right knee disorder and increased ratings for the left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The record includes the Veteran's histories that she was unable to work because of her left knee disability.  It also reflects histories that she has worked part-time, however, and that she is currently running a day care facility.  Based on the contradictions of record, the Board finds the issue of entitlement to a total disability rating for individual unemployability (TDIU) is not before the Board.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds the matter should be referred to the Agency of Original Jurisdiction (AOJ) for appropriate action to clarify whether the Veteran is employed and, if so, whether she is seeking TDIU. 





FINDING OF FACT

A claim of service connection for a lumbar spine disorder was denied in January 2003.  The decision was not appealed.  Evidence presented since the January 2003 decision does not raise a reasonable possibility of substantiating the claim of service connection for a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The January 2003 RO decision denying the claim of service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the claim of service connection for a lumbar spine disorder has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Application to Reopen

Service connection was previously denied for a lumbar spine disorder in a January 2003 decision.  This decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Service connection was previously denied because although the service treatment records reflected complaints of and treatment for lower back pain, the evidence did not demonstrate the existence of a permanent residual or chronic disability after service.  

Evidence associated with the record in conjunction with the application to reopen includes VA treatment records, VA examination records, and an April 2008 VA examiner's negative nexus opinion.  Evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  Although this evidence is "new," in that it was not previously seen, it is not material because it fails to cure the defects presented by the previous decision, namely the lack of competent evidence that the Veteran has a service-connectable lumbar spine disorder.  In this case, although the newly obtained evidence reflects complaints of lumbar spine pain, which the Board notes is cumulative of the previously considered histories of lumbar spine pain,  radiographic testing was negative for abnormality, no diagnosis is of record, and the Veteran has not alleged that such a diagnosis has been rendered.  

In sum, there is still no competent evidence that the Veteran has a service-connectable lumbar spine disorder, and the recently submitted evidence could not reasonably substantiate the claim if it were reopened.  Thus, the Board finds new and material evidence has not been submitted, and the application to reopen is denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the application to reopen, the RO provided the appellant pre-adjudication notice by letter dated in July 2004.  This letter provided the Veteran with notice of the date of the previous denial and generic notice of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought.  The Board acknowledges that the letter did not provide notice of the effective date or rating criteria provisions and did not provide proper notice of the basis for the denial in the previous decision.   Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated. 

In the July 2004 letter, the RO included an explanation of VA's duty to assist in obtaining records and providing a medical examination or opinion where necessary.  The letter also requested that the appellant sign and return authorization forms providing consent for VA to obtain private medical records and that the appellant submit any evidence that the claimed conditions existed from service to the present time, any treatment records pertaining to the claim, and any medical evidence of current disabilities.  In an August 2008 letter, the Veteran was provided with notice of the effective date and disability rating provisions.  

The April 2007 statement of the case and October 2010 supplemental statement of the case provided the appellant with the relevant regulations for the application to reopen, including those governing VA's notice and assistance duties, as well as an explanation of the reason for the denial of the application to reopen.  

Most importantly, the record shows the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds a reasonable person would have understood from the information VA provided to the appellant what was necessary to substantiate her application to reopen, and as such, that she had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran an examination, and afforded the appellant the opportunity to give testimony before the Board and a Decision Review Officer.  As discussed above, new and material evidence has not been presented, thus the adequacy of the April 2008 VA examination is moot.  See 38 C.F.R. § 3.156(a); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that the issue of adequacy of a VA examination provided in connection with a claim to reopen is moot once the Board finds that new and material evidence has not been presented because VA's duty to assist the Veteran has been extinguished).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The application to reopen the claim of service connection for a lumbar spine disorder is denied.

REMAND

Further development is needed on the claim of service connection for a right knee disorder.  Specifically, an opinion is needed to determine whether the right knee disorder is related to service or a service-connected disability.  The Board acknowledges that the record includes a 2005 VA examiner's opinion that the right knee disorder is "unrelated" to the left knee disability.  The examiner did not provide any rationale for this conclusion, however.  As such, the opinion has limited probative value and another is needed.  

Further development is also needed on the claims of increased ratings.  Specifically, based on the age of the most recent VA examination and medical evidence of record (the most recent examination was conducted in April 2008 and the most recent medical records were printed in December 2008) and the evidence that the Veteran is on a waiting list for knee replacement surgery, another examination is needed to determine the current nature and severity of the left knee disability.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include those dating subsequent to December 2, 2008.  Ask the Veteran about the existence of relevant non-VA treatment records.  Request all reported records.

2.  Schedule the Veteran for examination to determine the nature and likely etiology of the reported right knee disorder.  The examiner should review the claims file.  All appropriate testing should be conducted.  

For any diagnosed disorder, the examiner should state whether it is at least as likely as not (50 % probability) that the disorder (a) onset in service, (b) is causally related to service, (c) was caused by the left knee disability, to include any associated altered gait, or (d) was aggravated (i.e. permanently worsened) by the left knee disability, to include any associated altered gait.  An explanation should be provided for any opinion expressed, preferably with discussion of the notation reported in the November 2005 VA treatment record that the "right knee pain was possibly secondary to favoring the left knee"

3.  Schedule the Veteran for examination to determine the nature and severity of the left knee disability.  The examiner should review the claims file.  All appropriate testing should be conducted.  

The examiner should address all symptoms and functional impairment associated with the left knee disability.  The examiner should note range of motion and should estimate the severity of any subluxation/instability (i.e. whether it is slight, moderate, or severe).  The examiner should also discuss the occupational impairment resulting from the left knee disability.  An explanation should be provided for any opinion expressed.  

4.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


